Broyles, C. J.
1. “The surety on a bond given by the defendant in an action of trover for the eventual condemnation-money is bound by the judgment against the defendant, and can not after judgment raise any question which could have been raised by the principal before judgment.” Waldrop v. Wolff, 114 Ga. 610 (7), 620 (40 S. E. 830), and cit.
2. Under the foregoing ruling, grounds 1 and 6 of the affidavit of illegality in the instant case were properly overruled.
3. The remaining grounds of the affidavit of illegality are without substantial merit.
4. The court did not err in dismissing the affidavit of illegality.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

Clarence T. Guyton, for plaintiff in error.
S. T. Brewton, R. M. Girardeau, contra.